Digitally signed by
                        Illinois Official Reports                         Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2016.11.14
                                                                          12:56:31 -06'00'




                  Orsa v. Police Board, 2016 IL App (1st) 121709



Appellate Court    JASON ORSA, BRIAN MURPHY, and LOUIS DANIELSON,
Caption            Plaintiffs-Appellees, v. THE POLICE BOARD OF THE CITY OF
                   CHICAGO and THE SUPERINTENDENT OF POLICE,
                   Defendants-Appellants.



District & No.     First District, Second Division
                   Docket No. 1-12-1709



Filed              August 16, 2016



Decision Under     Appeal from the Circuit Court of Cook County, Nos. 11-CH-19551,
Review             11-CH-8166, 11-CH-8424 cons.; the Hon. Kathleen M. Pantle, Judge,
                   presiding.



Judgment           Reversed.



Counsel on         Stephen R. Patton, Corporation Counsel, of Chicago (Myriam
Appeal             Zreczny Kasper, Assistant Corporation Counsel, of counsel), and Ruth
                   F. Masters, Special Assistant Corporation Counsel, of Masters Law, of
                   Oak Park, for appellants.

                   Terence P. Gillespie and James P. Nally, both of Chicago, for
                   appellees.
     Panel                      JUSTICE HYMAN delivered the judgment of the court, with
                                opinion.*
                                Justices Neville and Simon concurred in the judgment and opinion.


                                                  OPINION

¶1         This case arises out of an assault by three off-duty Chicago police officers on a civilian.
       The incident, which happened over 10 years ago, took place inside a fast food restaurant and
       was captured on videotape. One of the officers pointed his service weapon at the head of the
       victim, Obed DeLeon, and shoved him against a wall. The two other officers, along with a
       friend, then punched and kicked DeLeon until Chicago police officers arrived and took
       DeLeon into custody. Because the video has no audio, what provoked the assault is in dispute.
       The officers contend DeLeon shouted gang slogans and threatened to kill a cop; eyewitnesses
       contend DeLeon made no threats.
¶2         The superintendent of police charged the three officers with violating multiple Chicago
       police department (CPD) rules. After a hearing, the Police Board of the City of Chicago
       (Board) found two of the officers guilty and discharged them. The third was suspended for 18
       months. On administrative review of the discharged officers’ cases, the circuit court held that
       the Board violated the officers’ due process rights and the charges were barred by laches, as the
       superintendent waited more than four years after the assault to bring the charges. Although not
       citing it as a basis for reversal, the court also stated that the Board’s findings of fact were
       against the manifest weight of the evidence because the videotape supports the officers’ claims
       that DeLeon threatened to kill a cop and “generally ma[de] statements designed to provoke and
       inflame the officers.” The court ordered the superintendent to reinstate the officers who
       appealed. The superintendent filed a motion to reconsider, which the court denied. This appeal
       followed.
¶3         We reverse. The Board correctly found the charges were not barred by due process, laches,
       the Chicago Municipal Code, or the CPD’s general orders. The Board’s findings of fact should
       have been, but were not, treated as prima facie true and correct (735 ILCS 5/3-110 (West
       2014)). Its determination that the attack on DeLeon was unprovoked was not against the
       manifest weight of the evidence; its decision to discharge was not arbitrary, unreasonable, or
       unrelated to the requirements of service.
¶4         Although we review the decision of the administrative agency and not the decision of the
       circuit court, our careful and close review of the video leaves us puzzled by the circuit court’s
       rejection of the Board’s prima facie true and correct findings.
¶5         We cannot ignore an even more troubling aspect of this case—the inherently improbable
       character of the officers’ defense, which largely relied on stirring prejudices by suggesting that
       DeLeon’s conduct was gang-related. The Board categorically rejected the officers’ version of
       the events, with its scrambled chronology, as inconsistent with and contrary to the surveillance
       video and the testimony of the two witnesses. Misconduct and manipulation of the sort that
       occurred here leaves a stain on the good honor of the vast majority of police officers in the

             *
             This case was recently reassigned to Justice Hyman.

                                                     -2-
       department who comport themselves with integrity, dignity, decency, and discipline.

¶6                                          BACKGROUND
¶7         In the early morning hours of March 24, 2006, off-duty Chicago police officers assaulted a
       patron, Obed DeLeon, at a Taco and Burrito King (TBK) restaurant on the northwest side of
       Chicago. The restaurant’s surveillance video shows plaintiff Officer Brian Murphy pointing
       his gun at DeLeon and pushing him against a wall. Fellow officers Jason Orsa and Daniel
       McNamara, and Murphy’s friend, Mathew Walsh, pushed, punched, and kicked DeLeon until
       uniformed, on-duty police officers arrived. Murphy, Orsa, and McNamara then left the
       restaurant through the back door and did not file a tactical response report (TRR), as required
       by the CPD’s General Order No. 02-08-05, or report the incident to a supervisor.
¶8         A few days later, DeLeon filed a complaint with the Office of Professional Standards
       (OPS), which began an investigation. The Independent Police Review Authority (IPRA),
       which replaced OPS in 2007, completed the investigation in October 2009, and on July 2,
       2010, the superintendent filed charges with the Board recommending discharge of Murphy and
       Orsa.
¶9         The superintendent charged Murphy and Orsa with violating Rules 2, 6, 8, 10, 14, and 22
       of the CPD by bringing discredit on the department, disobeying an order or directive,
       disrespecting or maltreating a person while off duty, inattention to duty, making a false report,
       and failing to report improper conduct to the department. Murphy was additionally charged
       with violating Rules 9 and 38 for unjustified verbal or physical altercation with a person while
       on or off duty and unlawful or unnecessary use or display of a weapon. (The superintendent
       also charged McNamara and Sergeant Louis Danielson, one of the responding police officers,
       with rules violations. Neither is a party to this case and only those facts necessary for a
       complete understanding of plaintiffs’ appeal are addressed.)
¶ 10       Before the Board hearing, Murphy and Orsa filed a motion to strike and dismiss, arguing
       the charges were not timely and were barred by due process, laches, the Chicago Municipal
       Code, and the CPD’s general orders because they were not filed until four years and three
       months after the incident. The Board took the motion with the case. At the Board hearing, the
       superintendent called Shawn Nelson and Joseph Mularczyk as witnesses, and they testified to
       substantially the same events. On March 24, 2006, Nelson and Mularczyk were driving home
       from Nelson’s girlfriend’s house. At about 3:30 a.m., they stopped to eat at TBK and Nelson
       parked on the street because the entrance to TBK’s lot was blocked by a late nineties Camaro
       parked perpendicular to the driveway so that no one could get in or out. They entered TBK
       through the back door; Mularczyk went into the bathroom, and Nelson got in line to order. As
       Mularczyk left the bathroom, DeLeon, whom neither man knew, walked into the restaurant
       through the back door. Nelson and Mularczyk heard DeLeon make a general announcement
       asking TBK customers if anyone knew whose car had blocked the driveway. Nelson said that
       DeLeon appeared relaxed; his voice was loud, but he was not being obnoxious. Nelson and
       Mularczyk testified that DeLeon’s finger was pointing forward and his thumb was pointing
       backward toward the back entrance. The video shows DeLeon motioning with his hand toward
       the back entrance.
¶ 11       No one responded to DeLeon’s question. DeLeon then approached Nelson and Mularczyk,
       who were in line, and asked if they knew to whom the car belonged. Nelson testified he said no
       but told DeLeon that he was “kind of thinking the same thing [DeLeon] was.” DeLeon then

                                                   -3-
       responded, “Yeah, that guy’s an asshole for parking like that.” Nelson said a man, later
       identified as Orsa, who was sitting with Murphy and McNamara, at a table closest to the
       counter said, “ ‘What if I’m that asshole?’ ” DeLeon responded, “ ‘Is that your car?’ ” and
       Orsa said, “ ‘What if it is my car?’ ”
¶ 12        As shown on the video, DeLeon then leaned toward the table and according to Nelson said,
       “ ‘You need to quit acting like an asshole and go move your car.’ ” Next, Murphy stood up,
       turned around, swept his gun in front of Nelson and Mularczyk, and pointed it at DeLeon’s
       head. Nelson said he was close enough to see down the barrel of the gun. The other three men
       at the table, Orsa, McNamara, and Walsh, got up and surrounded DeLeon.
¶ 13        Nelson said he couldn’t believe what was happening and thought “I could die here.” He
       grabbed Mularczyk and pushed him into the kitchen, a few feet away. The kitchen’s entrance
       was an open archway without a door. Nelson said he leaned out to see the four men, including
       Murphy and Orsa, throw DeLeon to the ground and kick and hit him. Nelson acknowledged his
       view was partially blocked by people standing in front of him. Nelson testified that DeLeon
       tried to defend himself by covering up and tried to get up a couple of times but that the men
       held him down and continued to kick, hit, and knee him. Mularczyk testified that from the
       kitchen, he saw Orsa kick DeLeon twice in the torso.
¶ 14        When the men had DeLeon under control, Nelson and Mularczyk left the kitchen and
       walked out of the front door of the restaurant. They said they went one at a time to avoid
       looking as if they were involved in the fight. Nelson said that just before he and Mularczyk left
       the kitchen, he heard someone say that the men were police officers, although he did not know
       who said that. Nelson and Mularczyk never heard DeLeon say “cop killer,” “Cobra love,” or
       “Spanish Cobra,” or anything to the effect of “I just ran into your car.” Nor did they feel
       threatened by DeLeon.
¶ 15        Nelson and Mularczyk met outside in front of the restaurant and decided to stay to talk to
       the police. Nelson and Mularczyk tried to tell a responding female police officer and a male
       sergeant what happened, but the officers told them to wait and went into the restaurant. The
       officers then left the restaurant with DeLeon in handcuffs. Nelson said he tried to explain that
       DeLeon was “not the guy that did it. It was the four white guys.” Nelson said “one of the
       sergeants asked us what our story was and we re-explained everything from the point where we
       walked in.” The sergeant asked Nelson, “ ‘That’s the story you’re sticking to?’ ” Nelson said it
       was, and he and Mularczyk were placed under arrest. Nelson said he heard Lieutenant
       Danielson say, “ ‘Put this gangbanger in the paddy wagon,’ ” referring to DeLeon, and
       “ ‘arrest these two for being in the wrong place at the wrong time.’ ” Nelson, Mularczyk, and
       DeLeon were put in the back of a paddy wagon. Nelson said he noticed DeLeon had a bruise
       above his left eye and that his shirt and hat were missing. Nelson and Mularczyk were taken to
       jail and charged with assaulting Matthew Walsh. They appeared in court but the case was
       dismissed because Walsh, the complaining witness, did not appear.
¶ 16        DeLeon testified that he went to TBK at about 4 a.m. on March 24, 2006, to get food for his
       pregnant fiancée. He wore a blue shirt, jeans, and a white hat. He had to park on a side street
       because two cars were blocking TBK’s parking lot. DeLeon entered through the back door and
       asked in a loud voice, “Who’s the asshole blocking the entrance to the parking lot?” He said he
       then got in line to order food and asked two men in front of him, Nelson and Mularczyk, if they
       knew “Who’s the asshole blocking the entrance.” A man sitting at a table to DeLeon’s right
       said, “ ‘What if I’m the asshole blocking the entrance?’ ” DeLeon replied “Move your car then,

                                                   -4-
       asshole.” DeLeon said Murphy, who was at the table with his back to him, jumped up, pulled
       out a gun from his waistband, put the gun to his face, and pushed him into the wall. DeLeon
       tried to smack the gun away and started to fight back. DeLeon saw Murphy reholster his gun.
       Three men who were sitting with Murphy also jumped up, grabbed DeLeon, and pinned him
       against the wall. DeLeon testified none of the men identified themselves as Chicago police
       officers or showed him a badge. DeLeon was swinging and trying to get away so he could get
       out of the restaurant, but the men pinned him with their knees and punched and kicked him.
¶ 17       DeLeon said the men held him down for a minute or so and allowed him to get up when
       uniformed police officers arrived. During the scuffle, DeLeon’s shirt was ripped off and his
       tattoos became visible. DeLeon had two tattoos: a cobra on his left chest and “SC,” which
       stands for Spanish Cobra, a street gang, on his back. DeLeon said that at the time of the
       incident, he was no longer affiliated with the Spanish Cobras, that he had “SC” removed when
       he was 23 or 24 years old, and that he was planning to remove the other tattoo. DeLeon said he
       did not own a gun or have one on him when he went into TBK. He denied saying “cobra love,”
       “cop killer,” “f*** the police,” or “Spanish Cobra” or making any gang signals with his hands.
       He also denied saying he was going to “cap” someone or anything like that.
¶ 18       DeLeon said that when he got up from the floor, he did not see any of the men involved in
       the fight. He was arrested, placed in handcuffs, and escorted out of the restaurant. The police
       officers did not ask him any questions or allow him to explain what happened, but placed him
       in a paddy wagon with Nelson and Mularczyk. He said seeing them surprised him because they
       were not involved in the fight.
¶ 19       Len Villarreal, a TBK security guard, testified that he was at the front of the restaurant,
       about 50 feet away, when he saw the altercation between the plaintiffs and DeLeon. Villarreal
       did not hear DeLeon yelling or see him punch anyone in the mouth before the altercation. He
       said that no customers complained to him about DeLeon or said they felt threatened by him. He
       saw four men holding DeLeon down and punching and kicking him. Villarreal said he wanted
       to help DeLeon because “it was four against one.” He went to try to break up the fight but when
       he got close, Murphy said he was a police officer and showed him his badge.
¶ 20       Orsa testified that on March 24, 2006, he and McNamara were off duty and went to a bar,
       where he had one beer. At about 4 a.m., they left the bar and went to TBK, where they ran into
       Murphy and Walsh. The four men placed their orders and waited at a table for their food. Orsa
       received his food and sat at a table facing the line. Murphy sat across from him. Orsa said
       DeLeon entered TBK through the back door and did not get in line to order food but instead
       was shouting threats against the police and identifying himself as a Spanish Cobra. Orsa denied
       saying “What if I’m the asshole” or anything else to DeLeon. Orsa said DeLeon approached
       the table where he was sitting with Murphy, McNamara, and Walsh, leaned in and threatened
       to kill police. At that point, Murphy jumped up, pulled his gun out and pointed it at DeLeon.
       Orsa, McNamara, and Walsh jumped up as well. Orsa said he kicked DeLeon in the leg but that
       this was a defensive maneuver to stop DeLeon from flailing and kicking people nearby. He
       said he did not see Murphy punch or kick DeLeon but saw McNamara punch him once. He
       went to the other side of the table and put his hands out to separate patrons from the altercation
       and to prevent anyone from being injured. He said he told the security guard that he was a
       police officer in a voice loud enough so that everyone, including DeLeon, could hear it. He also
       told the cashier they were the police and asked him to call the police.


                                                   -5-
¶ 21        Orsa testified that when responding officers arrived, he identified himself to someone he
       thought was a police officer but acknowledged that the video shows him talking to someone in
       a blue shirt that is not a CPD uniform shirt. Orsa also testified that he doesn’t remember having
       a face-to-face conversation with an on-duty police officer but remembers giving responding
       officer Bukowski his last name and telling him what happened. Orsa did not stay and give a
       statement because he thought his conversation with Bukowski sufficed. Orsa, McNamara, and
       Murphy all left the restaurant through the back door. Orsa admitted he was aware that a TRR
       was required when physical action is taken against an offender or aggressor but did not
       complete one because he did not think it was required for off-duty incidents. Murphy and
       McNamara also failed to complete a TRR and claimed they did not know one was required
       when they were off-duty.
¶ 22        Murphy testified that after work on March 23, 2006, he went to a bar across the street from
       TBK where he met Matt Walsh. Murphy said he did not drink any alcohol that night. After
       leaving the bar, he and Walsh walked to TBK. Murphy testified that when DeLeon walked into
       the restaurant, he started yelling that he was a cop killer and a Spanish Cobra, and was going to
       kill any cops in the restaurant. Murphy was wearing his police uniform cargo pants and boots
       and had his 9-millimeter gun holstered to his right hip. He did not want DeLeon to know he
       was a police officer, so he immediately sat down at a table. Murphy said DeLeon leaned over
       his shoulder and continued to scream “ ‘Spanish Cobra,’ ” “ ‘Cop killer,’ ” and “ ‘Stand up if
       you’re the police. I’ll kill you right now.’ ” Murphy was scared because he did not know if
       DeLeon had a gun, so he pulled his gun on DeLeon and asked to see his hands. He did not,
       however, pat DeLeon down for weapons. Murphy reholstered his gun after seeing that Orsa
       was not armed. Murphy said he identified himself as a police officer and displayed his star.
¶ 23        Murphy said he spoke to Officer Bukowski at the scene. He could not recall whether he
       told Bukowski he was a police officer but was sure Bukowski figured that out because he was
       wearing his uniform pants. Murphy did not tell the responding officers that he drew his weapon
       or felt threatened by DeLeon. Bukowski told Murphy the situation was under control and to
       leave the restaurant. Murphy left out the back door.
¶ 24        Matthew Walsh testified he was in line waiting for food when DeLeon walked into TBK.
       Walsh said DeLeon “looked like [he] didn’t belong in that neighborhood” because his hat was
       cocked to one side and he looked like a “gang-banger.” Walsh said as soon as DeLeon walked
       in he yelled, “ ‘Cobra love,’ ” disturbing the whole restaurant. When Walsh got his food and
       sat down at the table with Murphy, Orsa, and McNamara, DeLeon was standing behind him
       yelling “ ‘Cop killer.’ ” Murphy said no one at the table said anything to DeLeon. Walsh said
       he turned around to look and “I don’t really remember the whole course of the events, I just
       know I got hit at some point and I tried to assist to put him on the ground.” The video does not
       show Walsh being hit by anybody. When officers arrived, Walsh stayed and signed complaints
       against DeLeon for battery and Nelson and Mularczyk for assault.
¶ 25        Officer Bukowski and Sergeant Delahanty (who has since retired) were among the first
       Chicago police officers to respond to a 911 call about a man with a gun at TBK. Bukowski
       testified that on entering TBK he saw DeLeon face down and squirming around, trying to fight
       to get up, while two men were trying to hold him down. He said DeLeon seemed angry and was
       kicking and thrashing around. Bukowski handcuffed DeLeon to get him under control but said
       DeLeon was not under arrest. Bukowski could not say whether any of the men involved in the
       skirmish identified themselves as police officers because it was loud and he was focused on

                                                   -6-
       gaining control of DeLeon. Bukowski said DeLeon was yelling obscenities, including that he
       would “ ‘f*** Bukowski’s mother to death,’ ” and that stuck with him because his mother had
       recently died of cancer.
¶ 26       Sergeant Danielson, who also responded to the 911 call, testified that he spoke to Walsh,
       who said he was attacked by DeLeon, Nelson, and Mularczyk. Danielson did not ask Walsh
       whether he saw a gun during the skirmish. Danielson also did not speak to any other patrons or
       the restaurant manager to find out what happened. Danielson said that Sergeant Delahanty was
       already there when he arrived and was in charge of the investigation. Danielson heard
       Mularczyk proclaim his innocence and described him as being “uncooperative” and
       “belligerent.” Danielson said based on information from other officers, he ordered that
       DeLeon, Nelson, and Mularczyk be taken to the 16th district and that DeLeon be charged with
       battery and Nelson and Mularczyk with simple assault.

¶ 27                                   Board’s Findings and Decision
¶ 28       On January 20, 2011, the Board issued its findings and decision. First, the Board denied the
       officers’ joint motion to strike and dismiss the charges, finding their due process rights were
       not violated because they remained employed before they were charged and, thus, were not
       deprived of any property. The Board also found no laches claim because the officers could not
       show they were prejudiced by the delay in filing charges and that the CPD’s general orders did
       not require dismissal.
¶ 29       The Board found Murphy and Orsa guilty of all charges. The Board stated that the
       surveillance video showed Murphy pulled his weapon on DeLeon, rammed him into a wall,
       and that Murphy, Orsa, McNamara, and Walsh pummeled DeLeon. The Board noted that the
       officers’ principal defense was that DeLeon verbally threatened them with taunts about his
       gang affiliation and that he was a “cop killer” ready to “cap someone.” But, the Board rejected
       the contention that DeLeon threatened defendants or anyone else in the restaurant. The Board
       found Nelson and Mularczyk to be credible and disinterested witnesses, who were close in
       proximity to the altercation and had the opportunity to observe what transpired and hear what
       DeLeon and the officers said with little incentive to lie or exaggerate. The Board believed their
       testimony that DeLeon did not threaten anyone in the restaurant or act or speak in a threatening
       manner and that Orsa escalated the situation by asking DeLeon, “What if I’m that asshole?”
¶ 30       As to the officers’ testimony, the Board found it to be false and unbelievable. First, the
       Board concluded that the officers’ decision to sit near DeLeon was inconsistent with their
       assertion that they felt threatened by him. The Board further found that the videotape did not
       support their claim that DeLeon threatened them, because, although it shows DeLeon was
       upset, his body movements and the response of others in the restaurant was inconsistent with
       the type of threats that Murphy, Orsa, and McNamara claimed he made. Nor did any evidence
       indicate DeLeon was armed or accompanied by anyone else, such as a fellow gang member or
       made a gang sign. “Most importantly,” the Board stated, “the decision of Officers Murphy,
       McNamara, and Orsa to leave the premises and not provide information to the responding
       Chicago police officers about Mr. DeLeon’s supposed threats (including threats to kill
       officers) seriously undermines the credibility of their testimony.”
¶ 31       The Board determined that Walsh gave “completely incredible” testimony because the
       video disputes his claim that DeLeon started the altercation by punching him. Further, Walsh


                                                   -7-
       signed a complaint against Nelson and Mularczyk alleging assault, when the video shows he
       had no contact with them whatsoever.
¶ 32       The Board did not rely on DeLeon’s testimony in reaching its decision.

¶ 33                                    The Circuit Court Decision
¶ 34       In March 2011, Orsa and Murphy filed separate complaints for administrative review in the
       circuit court. The court consolidated the cases and reversed the decision of the Board finding
       that the officers’ joint motion to dismiss should have been granted because their due process
       rights were violated and the charges were barred by laches. In addressing the prejudice
       component of the laches claim, the court found the evidence was not closely balanced and that
       “[t]he videotape and other evidence support Murphy’s and Orsa’s and their witnesses’
       recollection of events.” Specifically, the court found, based on the video, that “DeLeon entered
       the Taco Burrito King with no intention of getting something to eat.” That he “was
       aggressive,” “flashed gang signs,” and “kept his right hand in his pocket *** suggesting that he
       was armed.” The court said the video corroborated the officers’ testimony that DeLeon
       threatened to “cap” someone, was yelling “Cobra Love,” “cop killer,” and “f*** the police,”
       and generally trying to provoke the officers.
¶ 35       The court found DeLeon not credible, based on his four felony convictions and his
       “evasive” and “impeached” testimony. The court acknowledged that the Board did not rely on
       DeLeon’s testimony, but found that it should have considered it to the extent it corroborated
       the officers’ case. The court further found Nelson and Mularczyk were not disinterested
       witnesses; both believed they had been unfairly arrested, and the videotape and the testimony
       of the officers and other witnesses contradicted their testimony. The court ordered the Board to
       reinstate Murphy and Orsa. The superintendent filed a motion to reconsider, which the trial
       court denied after a hearing.

¶ 36                                            ANALYSIS
¶ 37                                    Timeliness of the Charges
¶ 38       Plaintiffs’ contend the superintendent and IPRA filed untimely charges in violation of their
       rights to due process, the Chicago Municipal Code, and CPD General Order No. 93-03. The
       due process clause protects fundamental fairness and justice. Lyon v. Department of Children
       & Family Services, 209 Ill. 2d 264 (2004). Procedural due process claims question the
       constitutionality of the procedures used to deny a person of life, liberty, or property. Id. While
       the core of due process is the right to notice and a meaningful opportunity to be heard, it is a
       flexible concept and requires those procedural protections demanded by fundamental
       principles of justice and the particular situation. Callahan v. Sledge, 2012 IL App (4th)
110819, ¶ 27. Under well-established constitutional jurisprudence, every citizen has the right
       to pursue a trade, occupation, business, or profession. Morgan v. Department of Financial &
       Professional Regulation, 374 Ill. App. 3d 275, 300 (2007). We review de novo a claim of a
       constitutional right violation.
¶ 39       As to plaintiffs’ rights to due process, we are satisfied that no due process rights were
       infringed. They rely on Morgan and Lyon, but both Morgan and Lyon involved a delay in the
       adjudication of allegations of misconduct after the plaintiffs had been suspended from
       employment, not a delay in the investigation. In Morgan, the appellate court held that the State


                                                   -8-
       violated a clinical psychologist’s right to due process when the State took 15 months to decide
       the case after issuing a suspension. Morgan, 374 Ill. App. 3d at 303. In Lyon, the supreme court
       held that the Director of Children and Family Services failed to abide by specific regulatory
       time limits for decision making after suspending a teacher for allegedly abusing students.
       Lyon, 209 Ill. 2d at 282. While we agree that plaintiffs have a property interest in their
       employment, they remained employed with the CPD throughout the investigation until charges
       were officially filed. Furthermore, they were immediately given notice of the charges and a
       thorough and meaningful opportunity to be heard during a five-day hearing before the Board.
       Accordingly, plaintiffs’ rights to due process were not violated.
¶ 40       Plaintiffs also contend that sections 2-57-70 and 2-57-160 of the Chicago Municipal Code
       required IPRA to notify them of delays in the investigation and to resolve the complaint in a
       timely manner. Chicago Municipal Code § 2-57-70 (added Nov. 8, 2012); § 2-57-160 (added
       July 19, 2007). Section 2-57-160 provides, in part, “complaints concerning police misconduct
       and abuse are [to be] resolved fairly and timely.” Chicago Municipal Code § 2-57-160 (added
       July 19, 2007). It does not, however, set a deadline for bringing charges. Section 2-57-70 of the
       Code provides that when an investigation remains open after six months, the chief
       administrator must notify the mayor’s office, the city council committee on public safety, the
       complainant, and the officer or his or her counsel of the investigation’s general nature and
       reasons it has yet to be completed. Chicago Municipal Code § 2-57-70 (added July 19, 2007).
¶ 41       Both provisions are part of an ordinance that created the IPRA to replace OPS. That the
       ordinance was adopted more than a year after OPS commenced the investigation of this
       incident means the six-month notification provision was not in effect at the time. Furthermore,
       nothing in the ordinance suggests that failure to comply with section 2-57-70 results in
       automatic dismissal, and plaintiffs cite no authority to support the presumption that automatic
       dismissal is the proper sanction. In addition, the statute of limitations for a claim of
       unreasonable use of force by a police officer is five years. See 65 ILCS 5/10-1-18.1 (West
       2014). And, as this court recently held, that statute of limitations does not apply to other
       charges against a police officer that do not require evidence of an unreasonable use of force as
       an element of the charge. Castro v. Police Board, 2016 IL App (1st) 142050. Thus, given that
       the charges against Murphy and Orsa were brought well within the five-year statute of
       limitations for unreasonable use of force and that the other charges have no statute of
       limitations, we cannot find that dismissal is warranted simply because the superintendent
       waited just over four years to bring the charges.
¶ 42       Similarly, we do not find a violation of General Order No. 93-03, which requires a prompt
       and through investigation. Although the investigation took a substantial amount of time, this
       directive does not set an absolute deadline within which investigations must be completed but
       provides that if the investigation lasts more than 30 days, the investigator must seek and obtain
       an extension of time within which to complete the investigation. See Chicago Police
       Department General Order No. 93-03 (eff. Apr. 15, 2011). The IPRA regularly sought and
       received extensions of time to complete its investigation. Once completed, CPD directives
       required the matter be further reviewed at several levels. And even if a violation occurred,
       nothing in the directive suggests, and plaintiffs provide no support for, automatic dismissal.
       Moreover, we note that section 10-1-18.1 imposes a five-year statute of limitations on any
       charges of unreasonable use of force. 65 ILCS 5/10-1-18.2 (West 2014).



                                                   -9-
¶ 43       Plaintiffs also contend the doctrine of laches applies. Specifically, they say they could have
       found other patrons of TBK to rebut Nelson and Mularczyk on the issue of whether DeLeon
       entered the restaurant making threats against police officers. And they contend the responding
       officers and accused officers would have a better recollection of events if their statements were
       taken immediately after the incident.
¶ 44       Laches is an equitable doctrine that precludes the assertion of a claim by a litigant whose
       unreasonable delay in raising that claim has prejudiced the opposing party. City of Chicago v.
       Alessia, 348 Ill. App. 3d 218, 228 (2004). The doctrine’s premise is the equitable notion that
       courts are reluctant to aid a party who has knowingly slept on his or her rights to the detriment
       of the opposing party. Id. Two elements must exist for laches to apply: (1) lack of diligence by
       the party asserting the claim and (2) prejudice to the opposing party resulting from the delay.
       In re Sharena H., 366 Ill. App. 3d 405, 413 (2006). A mere time lapse from the accrual of a
       cause of action to the filing of a lawsuit does not support a laches defense. Madigan ex rel.
       Department of Healthcare & Family Services v. Yballe, 397 Ill. App. 3d 481, 493 (2009).
       Moreover, as a general rule, the doctrine of laches is inapplicable to governmental entities
       absent extraordinary circumstances because laches could impair the functioning of the
       government, which, in turn, would adversely affect the public. Id. at 493-94. Generally, the
       decision to invoke laches involves a discretionary power. Van Milligan v. Board of Fire &
       Police Commissioners, 158 Ill. 2d 85, 91 (1994). We will not disturb the Board’s
       determination “unless that determination is so clearly wrong as to constitute an abuse of
       discretion.” (Internal quotation marks omitted.) Lozman v. Putnam, 379 Ill. App. 3d 807, 822
       (2008).
¶ 45       Plaintiffs fail to establish prejudice resulting from the delay in filing charges. We have
       already discussed that plaintiffs were not prejudiced by losing their employment since they
       were gainfully employed until charges were filed and were only terminated after a full and fair
       hearing. Plaintiffs’ assertion that they were prejudiced by their inability to find
       counter-evidence does not alone constitute an extraordinary circumstance. First, plaintiffs’
       contention that they could have found other restaurant patrons who would have contradicted
       the superintendent’s witnesses who testified that DeLeon was not yelling, was not threatening
       the officers, or was scaring other patrons was purely speculative. Although plaintiffs contend
       Nelson and Mularczyk were biased because they were improperly arrested following the
       altercation and charged with assault, the security guard at the restaurant, who had no apparent
       bias, did not support defendants’ contention that DeLeon walked into the restaurant shouting
       gang slogans or threats to kill cops. Further, the record fails to establish, as plaintiffs assert,
       that material witnesses had trouble with their overall recollection of events. Thus, we cannot
       say the Board abused its discretion in finding that no extraordinary circumstances existed to
       warrant invoking the doctrine of laches.

¶ 46                                Manifest Weight of the Evidence
¶ 47       The superintendent contends the Board’s decision to terminate plaintiffs was not against
       the manifest weight of the evidence and should be affirmed. In an appeal from the judgment of
       an administrative review proceeding, we review the decision of the administrative agency and
       not the decision of the circuit court. Krocka v. Police Board, 327 Ill. App. 3d 36, 46 (2001).
       The scope of review of an administrative agency’s decision regarding discharge requires a
       two-step analysis. Department of Mental Health & Developmental Disabilities v. Civil Service

                                                   - 10 -
       Comm’n, 85 Ill. 2d 547, 550 (1981). We must determine if the administrative agency’s
       findings of fact are contrary to the manifest weight of the evidence. Id. In doing so, we treat the
       findings and conclusions of the administrative agency as prima facie correct. Kappel v. Police
       Board, 220 Ill. App. 3d 580, 588 (1991). We do not reweigh the evidence or substitute our
       judgment for that of the agency. Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d
497, 534 (2006). “Conflicts in witness testimony do not constitute a sufficient reason to reverse
       an administrative agency’s decision, since the agency’s responsibility is to resolve the
       conflicting evidence.” Collura v. Board of Police Commissioners, 135 Ill. App. 3d 827, 839
       (1985). “When sufficient evidence in the record supports an administrative agency’s findings,
       the decision will not be reversed.” Id.
¶ 48       Then, we must determine if the findings of fact provide a sufficient basis for the police
       Board’s conclusion that cause for discharge existed. Crowley v. Board of Education, 2014 IL
       App (1st) 130727, ¶ 29. Because the Board is in the best position to determine the effect of an
       officer’s conduct on the operations of the department, we give considerable deference to its
       determination of cause. Robbins v. Department of State Police Merit Board, 2014 IL App (4th)
130041, ¶ 39. Thus, we may not consider whether we would have imposed a more lenient
       sentence. Krocka, 327 Ill. App. 3d at 48. Accordingly, the Board’s decision will not be
       overturned unless shown to be arbitrary and unreasonable, or unrelated to the requirements of
       the service. Siwek v. Police Board, 374 Ill. App. 3d 735 (2007).
¶ 49       Based on our thorough review of the record, and the surveillance video in particular, we
       hold that the Board’s findings, which were based on the Board’s assessment of the witnesses’
       testimony and the videotape, were prima facie true and correct and, therefore, were not against
       the manifest weight of the evidence. The Board believed the testimony of Nelson, Mularczyk,
       and the security guard and disbelieved the officers’ testimony. The surveillance video of the
       incident shows DeLeon lean toward the table where Murphy, Orsa, McNamara, and Walsh
       were sitting. Murphy, who had his back to DeLeon, then reached for his gun, which was
       holstered on his right hip, pulled it out, stood up, and swept the gun in front of Nelson and
       Mularczyk. According to Nelson, he could see down the gun’s barrel. Then Murphy pointed
       the gun at DeLeon’s head, while simultaneously shoving him into the wall. The video also
       shows the other three men at the table jumping up and punching and kicking DeLeon, who is
       attempting to fend them off. The four men continue to pummel DeLeon until he is subdued and
       on-duty officers arrive.
¶ 50       The only dispute was whether plaintiffs’ actions were justified by DeLeon’s supposed
       threats, as plaintiffs contended, or unjustified because DeLeon did not act in a threatening
       manner, as Nelson and Mularczyk testified. In light of the fact the surveillance video had no
       audio, this was a credibility determination for the trier of fact, the Board, which found that
       Nelson, Mularczyk, and the security guard were credible and that plaintiffs and Walsh were
       not. The Board noted that Nelson and Mularczyk were “independent witnesses” and offered
       “very compelling testimony.” The Board noted that Nelson and Mularczyk, who were close in
       proximity to DeLeon and the plaintiffs, testified that DeLeon did not act or speak in a
       threatening manner and that Orsa escalated the situation by saying to DeLeon, “ ‘What if I’m
       that asshole?’ ” The Board described their demeanor as “credible” despite rigorous
       cross-examination.
¶ 51       The videotape fully supports the Board’s credibility determination. Because the video
       lacks audio, any attempt to suggest that the people in the video made certain statements or

                                                   - 11 -
       flashed gang signs would be pure speculation and conjecture. Murphy, Orsa, and Walsh
       testified that DeLeon walked into the restaurant shouting “ ‘Cobra Love,’ ” “ ‘cop killer,’ ”
       and “ ‘I’m going to cap someone.’ ” In short, they allege that he was directly threatening them
       because he knew them to be police officers and that Murphy responded in a reasonable manner
       to those threats. The plaintiffs’ reactions and the reactions of other patrons do not support this
       version of events. The video supports the testimony of Nelson and Mularczyk that DeLeon was
       upset when he walked into the restaurant. He appears to say something in a loud voice, as
       several patrons, including Murphy, McNamara, and Walsh, who were at the counter, turned in
       his direction. After looking toward DeLeon, however, most patrons, including Walsh and
       McNamara, turned back around and continued to wait for their orders. McNamara, who stood
       next to Walsh at the counter turns around and says something to Murphy before walking
       directly toward DeLeon, passing in front of him, and taking a seat next to Murphy. After Walsh
       gets his food, he too walks directly toward DeLeon, passes in front of him, and sits down at the
       table. The officers’ reactions and the reactions of other patrons are inconsistent with their
       contention that DeLeon threatened them or they feared he might have a gun and harm them.
       Moreover, the off-duty officers’ decision to sit at a table directly in front of DeLeon does not
       support their contention that he was shouting threats of killing cops.
¶ 52       The video then shows a man in line in front of Nelson and Mularczyk lean toward DeLeon,
       say something to him, shake his head, and then turn around and place his order. DeLeon then
       says something to Nelson and Mularczyk. The exchange is short and neither they nor a man in
       a white shirt appears to be nervous or concerned about what DeLeon is saying. Indeed, the
       video supports Nelson’s and Mularczyk’s contention that DeLeon was asking whose car was
       blocking the parking lot. He likely had the same exchange with the man in the white shirt. One
       would not expect these types of calm reactions to someone who was threatening to “cap”
       someone.
¶ 53       The video also does not support plaintiffs’ contention that DeLeon was making gang signs,
       namely the letter C, which is the sign for the Spanish Cobras gang. In the video, DeLeon keeps
       his hand in his right pocket and makes a gesture with his left hand. He appears to point toward
       the parking lot, in the direction of the car that is blocking the entrance. Plaintiffs’ and Walsh’s
       narrative appears contrived because it is incongruous with what one sees happening on the
       videotape; nothing in the videotape reveals DeLeon making a “C” or any other type of gang
       sign.
¶ 54       After plaintiffs subdued DeLeon, they handed him off to on-duty police officers. They then
       walked out the back door of the restaurant without informing the responding officers that
       DeLeon had threatened to kill a cop and that they were so afraid that Murphy pulled a gun on
       him. We agree with the Board that this further undermines their credibility.
¶ 55       Matt Walsh’s testimony when viewed in conjunction with the videotape also undermines
       plaintiffs’ version of events. Walsh testified on plaintiffs’ behalf that DeLeon started the
       altercation by punching him. Further, Walsh signed a complaint for assault against Mularczyk
       and Nelson. The video shows that Deleon did not punch Walsh and that Walsh had no contact
       with Mularczyk or Nelson, who immediately go into the kitchen as the altercation begins.
       After DeLeon has been subdued, Nelson and Mularczyk walk out of the restaurant, one after
       the other, without having any contact or interaction with Walsh. Walsh also provided
       information for a case report and does not mention that DeLeon made a threat. Thus, we agree
       with the Board that Walsh gave “completely incredible” testimony.

                                                   - 12 -
¶ 56        The Board heard directly conflicting testimony from the plaintiffs and Nelson and
       Mularczyk. Its resolution of that conflict and its finding that Murphy and Orsa were not
       provoked by threats from DeLeon was supported by sufficient evidence, particularly the
       videotape, and we cannot say “the opposite conclusion is clearly evident.” Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992). Thus, the Board’s
       finding was not against the manifest weight of the evidence, and we will not reverse.
¶ 57        The Board’s other findings also were not against the manifest weight of the evidence. It is
       undisputed that Murphy and Orsa did not file a TRR or report the altercation to a supervisor.
       They claimed they did not think a TRR was needed because the incident occurred while they
       were off duty but conceded that the CPD’s General Order No. 02-08-05 requires a TRR
       whether the officer is on duty or off duty. Murphy also concedes he left the restaurant without
       informing the responding officers that he pulled his gun on DeLeon or that DeLeon allegedly
       made threats that he was a cop killer. The Board stated that Murphy and Orsa claimed they
       talked to responding officer Bukowski, who told them to go outside, but the Board found the
       testimony of Bukowski that no one identified themselves as off-duty officers to be more
       credible. We have no basis to reverse or disbelieve this credibility determination. Moreover,
       the Board found that simply identifying themselves to Bukowski was not sufficient. Murphy
       and Orsa should have stayed and explained in detail what occurred and why they pulled a gun
       on DeLeon, pinned DeLeon to the ground, and held him for the on-duty officers.
¶ 58        The Board also found that Murphy and Orsa made false statements to IPRA when they
       claimed DeLeon threatened them. The Board found Nelson and Mularczyk more credible than
       plaintiffs on the question of whether DeLeon made threats, and we will not disturb that
       credibility determination. The Board held that Orsa made a false statement when he told IPRA
       he did not know who DeLeon began fighting with when the video shows Murphy initiated the
       encounter. The Board further held that Murphy did not make a false statement to IPRA when,
       in 2007, he said he could not remember the other officers with him on March 24, 2006, or that
       DeLeon was reaching into his waistband, because the video shows DeLeon with his hand in his
       pocket before the altercation. None of these findings are against the manifest weight of the
       evidence.

¶ 59                                      Cause to Discharge
¶ 60       We next consider whether the findings of fact provide a sufficient basis for the Board’s
       conclusion that cause for discharge exists. A police officer may not be discharged without
       cause. 65 ILCS 5/10-1-18(a) (West 2012). “Cause” has been defined as “ ‘some substantial
       shortcoming which renders [the employee’s] continuance in his office or employment in some
       way detrimental to the discipline and efficiency of the service and something which the law
       and a sound public opinion recognize as a good cause for his [discharge].’ ” Walsh v. Board of
       Fire & Police Commissioners, 96 Ill. 2d 101, 105 (1983) (quoting Fantozzi v. Board of Fire &
       Police Commissioners, 27 Ill. 2d 357, 360 (1963)). Because the Board, and not the reviewing
       court, stands in the best position to determine the effect of an officer’s conduct on the
       department, the reviewing court gives the Board’s determination of cause heavy deference.
       Valio v. Board of Fire & Police Commissioners, 311 Ill. App. 3d 321, 330-31 (2000). Illinois
       courts have recognized that “police departments, as paramilitary organizations, require
       disciplined officers to function effectively and have accordingly held the promotion of
       discipline through sanctions for disobedience of rules, regulations and orders is neither

                                                  - 13 -
       inappropriate nor unrelated to the needs of a police force.” Siwek, 374 Ill. App. 3d at 738. We
       may not consider whether we would have imposed a more lenient disciplinary penalty. Krocka
       v. Police Board, 327 Ill. App. 3d 36, 48 (2001).
¶ 61       The Board determined Murphy’s and Orsa’s conduct to be sufficiently serious to warrant
       discharge. For Murphy, this conduct included pointing a gun at a civilian without justification
       and pushing DeLeon against a wall, not remaining at the scene of the incident, and making
       false official reports in an attempt to cover up his and others’ misconduct.
¶ 62       For Orsa, this conduct included kicking a civilian repeatedly without justification; actively
       participating in, rather than attempting to control, a dangerous and disorderly situation; not
       remaining at the scene of the incident; and making false official reports in an attempt to cover
       up his and others’ misconduct.
¶ 63       Based on our review of the record and the Board’s rationale for its decision to discharge
       plaintiffs, we cannot say the Board’s decision was unreasonable, arbitrary, or unrelated to the
       requirements of service. The appellate court has upheld the discharge of an officer based on
       unreasonable force. For instance, in Bultas v. Board of Fire & Police Commissioners, 171 Ill.
       App. 3d 189, 196-97 (1988), the court upheld the discharge of an officer for one incident of
       kicking a person in custody. The court stated that “As our supreme court has noted, the
       discharge of a police officer for conduct unbecoming to the department is not only for the
       purposes of punishing that individual, but is also for the protection of the community at large.”
       Id. at 196. See also Zions v. Police Board, 67 Ill. App. 3d 680, 687 (1978) (“A brutal and
       unwarranted physical attack upon a member of the public by a police officer is a valid reason
       for his separation from the force.”). As evidenced by the videotape, after pointing his weapon
       at DeLeon, Murphy shoved him against the wall. Orsa shoves DeLeon and kicks him several
       times while he is on the ground. This conduct is certainly “unbecoming to the department” and
       is a “substantial shortcoming” that renders their continued employment detrimental to the
       discipline and efficiency of the service.
¶ 64       The appellate court has upheld the Board’s decision to discharge an officer for misuse of a
       weapon. Safety precautions in handling, safekeeping, cleaning, transporting, and firing his or
       her weapon involves a basic responsibility of every police officer. Although the officer may be
       off duty at the time of the improper use of his or her weapon, case law does not draw on this
       distinction in regard to the seriousness of the misconduct. See Davenport v. Board of Fire &
       Police Commissioners, 2 Ill. App. 3d 864 (1972). While off duty, Murphy misused his weapon
       when, unprovoked, he brandished it in a crowded restaurant, coming within inches of several
       patrons, and pointed it at DeLeon. This action, alone, was sufficiently serious to justify his
       discharge.
¶ 65       We affirm the decision of the Board finding Murphy and Orsa guilty of all charges and
       reverse the decision of the circuit court.

¶ 66      Reversed.




                                                  - 14 -